Lumpkin, P. J.
The charges excepted to embraced familiar and well-settled rules of law, all of which were, in view of the testimony adduced at the trial, appropriate and applicable. No error of law was committed, and the evidence, while warranting the verdict of involuntary manslaughter which the jury returned, was sufficient to sustain a conviction of a higher offense. It follows that the overruling of the motion for a new trial affords the plaintiff in error no just cause of complaint.

Judgment affirmed.


All the Justices concurring.